DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a method and system comprising: obtaining, by data processing hardware, a plurality of non-watermarked speech samples, each non-watermarked speech not including an audio watermark sample; from each non-watermarked speech sample of the plurality of non-watermarked speech samples, generating, by the data processing hardware, one or more corresponding watermarked speech samples that each include at least one audio watermark: training, by the data processing hardware, using the plurality of non-watermarked speech samples and corresponding watermarked speech samples, a model to determine whether a given audio data sample includes an audio watermark; and after training the model, transmitting, by the data processing hardware, the trained model to a user computing device, the user computing device configured to: receive audio data corresponding to playback of an utterance: obtain, using the trained model, data indicating whether the audio data includes the 
The closest prior art cited, Gruenstein et al., (US 2018/035500356 A1) teach a computer-implemented method (Figs. 1-3) comprising: receiving, by a computing device, audio data corresponding to playback of an utterance (fig.1, item 104, Fig.2, item 210, Fig.3, item 310); providing, by the computing device, the audio data as an input to a model (i) that is configured to determine whether a given audio data sample includes an audio watermark (Fig.1, item 120, 0022 – “fingerprint comparer”, Fig.2, item 220, Fig.3, item 320); receiving, by the computing device and from the model (i) that is configured to determine whether the given audio data sample includes the audio watermark and based on the data indicating whether the audio data includes the audio watermark, determining, by the computing device, to continue or cease processing of the audio data (Fig.1, item 109, Fig.2, item 230, Fig.3, items 330, 340, 0022, 0028). 
However, the Gruenstein reference does not explicitly teach the claimed obtaining, by data processing hardware, a plurality of non-watermarked speech samples, each non-watermarked speech not including an audio watermark sample; from each non-watermarked speech sample of the plurality of non-watermarked speech samples, generating, by the data processing hardware, one or more corresponding watermarked speech samples that each include at least one audio watermark: training, by the data processing hardware, using the plurality of non-watermarked speech samples and corresponding watermarked speech samples, a model to determine whether a given audio data sample includes an audio watermark.  Therefore, claims 1-26 in the instant application are deemed allowable over the closest cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Garcia (US 2018/0350356 A1) teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for suppressing hotword triggers when detecting a hotword in recorded media are disclosed. In one aspect, a method includes the actions of receiving, by a computing device, audio corresponding to playback of an item of media content. The actions further include determining, by the computing device, that the audio includes an utterance of a predefined hotword and that the audio includes an audio watermark. The actions further include analyzing, by the computing device, the audio watermark. The actions further include based on analyzing the audio watermark, determining, by the computing device, whether to perform speech recognition on a portion of the audio following the predefined hotword.
Bradley (US 10,147,433 B1) teaches efficient detection of watermark payload boundaries provide granular localization of transitions between programs and advertisements of various types. In addition, it facilitates payload replacement schemes in which digital watermark layers are partially removed and overwritten with new payloads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658